—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority dated October 14, 1994, which, after a hearing, dismissed the petitioner from his position as a transit police officer.
*512Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The New York City Transit Authority’s determination that the petitioner illegally cashed two Social Security checks issued to his deceased father-in-law, conspired to rob G & R Check Cashing, and participated in the attempted robbery of G & R Check Cashing, was supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222).
We have examined the petitioner’s remaining contentions and find them to be without merit. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.